66




       OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                               AUSTlN




Xonorable Wallaoo Hughston, Dlroator
;Potor Tranrportatlon Dlvlrion
RaKlroad Cozxnlssion OS Texas
Austin, Texas


Dear Sir;




                                                      b , Vernon’ a
                                                      d Civil Statutes.

                                                otter or wae 30,
                                                rtmont as to whotJ.wr
                                                the riling  0r insur-
aaoo ~olloiee     re                           d motor aarriera.

                                          egulating     motor buses



                                    all,   in the granting or
                                     motor bus oompany ror
                                     persons as paseongers
                              or hire, require the owner or
                             t procure llablllty    and property
                              rrcxn a ooPlpany lioonood $0 make
                         oh lnsuranoo Qolloy in the state 0r
                        ing eaoh and every motor propelled
            vohlole whlls aotually   being operated by suah np-
            pllcant.  The amount of suoh policy or pollcles      of
            insuranoo shall be fired by the Coivnlesloa by gen-
            eral order or otherwise,     and the terms end oondl-
            tiona or said polioy or pollolee     ooverlng eald
            motor vahlols are to be suoh as to indemnity the
            applloant against loss by rbanon 0r any personal
            injury to any perooa or loss or damage to the
            property of any person other thaa the assured and
            hi8 employees.   such policy or polioles     shall fur-
                                                                         67



Hon. Wallaoo   Hughston,   page 2




         thermoro provide that the insurer will pay all
         judwnts     which may be recovered against the ln-
         sured motor bus company based on olalms ror loss
         or damage rrom personal injury or loss ot or in-
         jury to property ooourrlng during the term of the
         said policy or polioios      and arislag    out of the
         aotual operation or such motor bus or busses, and
         such policy or pollclee      shall also provide ror suo-
         ooaslvo roooveriea     to the oompleto exhaustion or
         the faoe amount thereof,       aad that such judgment
         will be paid by the insurer irrospeotlvo          or the
         solvency or inaolvenay of the lasurod.          Such liabll-
         ity and property damage iasuranoe ae required by
         the Conrnlsslon ahaU be oontlnuously         maintained
         in force on each and every motor propelled           vehiolo
         while being operated in oorauon oarrler         ssrvloor   In
         addition to the insurance hsrolnabovo sot forth,
         thoamer or operator shall also protect           his em-
         ployees by taking out vrorkeaen’a compensation in-
         suranoo either as provided by the Ptorlauen*s Com-
         pensat ion Laws of the State or Texas or in a ro-
         liable   insuranoe company approved by the Railroad
         Convnlasloa of the State ot Texas.        The ,taklng out
         of euoh indtmtdby policy or policies         shall be a
         condition    precedent to any operation      and suah
         policy or policies     as required under this Aot,
         shall be approved and riled with the Comlsslon
         and iallure    to file   and keep auoh policy or poli-
         oioa in forae and orfoot as provided herein shall
         be oauao for the rovooation        of the aertlfloate
         and shall bubjrot the motor bus company so rall-
         iag to the penalties      prosorlbod   herein.*

            Likewise, Section 1% of Article  Ollb, V.A.0.S.  pro-
 vides that motor barriers   shall also make bonds or obtain poll-
 oies of lnsuranoo covering personal injuries    and damage to prop-
 erty.  That seatfon reade:

            “Before any permit or oertiiloate     of public aon-
          venlenoo and necessity  may be issued to any motor
          carrier  and berors any motor oarrler may lawrully
          operate under such permit or aertlfiaato      as the
          ease may be, euoh motor oarrier    shall Silo wlth
          the Co~~lsslon bonds and/or lnwranoe      polloles   ls-
          sued by sone lnsuranca  company including     mutuals and
., . .
                                                                                  68


cy)P.
    UaAAaooHu#uton, pagr6



         rooiprooala   or bondi-   ooapany  authortrod by law
         to trmnmaot buminrrm 18 hum       in an -t     to  k
         fixed by thr Comiamion     undo rlumb mlmr ti ro-
          alationa ma it uy preaoribo rhieh bond. aad
         % muranoo pollolem   rhll   pro&lo that tho obller
         thuoin   will  pay to tho lteat    or tb ia00 w0tmt
         Of muoh iMtU0~00 pOliOi.       lBd bowA mu jUd&WDBt8
         which mmy be romovorod lg insttb yltor oarrirr
         oo ill-   said 1nm~an.o polioler   mid bonda, baud
         08 01&u for lomm or bmgom      froa poraoml in)or7


                        operation of mumb motor emrrior, ana
         o f th elo tua l
         lwh bond8and golioi;rm rkll    alma mrldo   ior luo-
         oommltorooovorlra t 0 the mo8plmto lxbaurtion oi
         the ior0 amunt thoroat and that lamb fudmatm
         till   bm paid by tho obl.i&er 18 mid bonds aa& in-
         lu8moo polioior         irroapeotiro      ot the lolvoaoy or
         lnmol~oaoy or tho rotor oarrlmr, prootided, bonta,
         luoh bonds and polioier           rholl not oovor por#na
         injurier     lumtmlnod by the lonantm,            uonta     or oa-
         ployooa oi luoh aotor oarrlor.              Provided further
         that in tho lTent the IaudI               mhall lbMdoB him
         pornit or oortitioato          and loato thm Btato, a olain-
         a nt lmaertin( a alain *Ithin thm prorialona                  of
         mad    bonds or ~~lioima, uy film muit uainat                  tk
         lurotlom lxooating rush bond or tb                company immp-
         Lug muoh pollolaa         in a ooart    of ooapmtent jurlmdio-
         tiOB without tho BOOOSSity            Or making the iBautOda
         part    to   maid suit.      Rovldod       homer,       that tho
         comi uioa shall not roqulro             fnauranoo owori*
         loam of or hua60 to oar* in amunt                  orooraivo
         for ?,ho ohu       of lonioo to bo NBdorOd by lay
         motor oarrier.         2ooh auoh &or        oarrler l    hll, 08
         or bororo thr data or tho            upintion      oi tho tm
         o ilay polioy or bond mo iilod by hir, fllo a ro-
         newal thermor, or new boadm or polloloa                 containin@
         tho am torn8 and obli6atioBm of tb prooodin# bond8
         and polioloa       ln4 lhall roh lrar thoromftor 0~ or be-
         Soro the mxpfrmtio~ &to of tlu lximti                    bondamnd
         polloiem      ii10 luab renewal polloiom 03 bondm lo am
         to pa&o         OOBtinUOW      mnd anbrokmn prOt.Stioa          to tin
         pub110     huh& logal       olrirr a6ainmt suoh motor Oar?iOr,
         SB~ in tho wont         SUSh rwOWal bonds        SBd poliolem      are
         BOt mmfiled,       tho   aorlaaion,       mrtmr noti.* to tho
         mtor oarrier,        and houiau,       mm~, w1thU it8 dimoro-
         tion if it ahall ilad and dotexmiao that tin ondm ot
         Jo&loo wlu        bo bettor robrmod           Wmroby, omnoel mlroh
         petit     or oortiiioato      for railare      to imrnloh and 50; lr
         vido   oaoh bonds or IBS~PMOO am huoln rOWrOde
HOBe   WalhOo   fiUghStOB,   WgO   4




                Eaoh seation rrqulrem the lnsuranor poliolem or
bond8 to be filed with the CornmissIon. Eaoh amotion alme
providad for the nrooatlon     or ounoellation  of ths permit or
certiriaste    or oonvsnleaoo and naoessity for failure to ii18
poliolea    or boada with the Coi;mniaaloa.

                You deslro to know whether the Cotiaaion   mq fa
110~ Or the filing    of the original policy and aaadmento    ao-
oept a oertitloate    iron tho Umuranao company that a pol!oy
ha8 bera issued whloh contain8 a summary o? ltm prinolpal
roaturea.

               In our opinion,    the Co;Pmiasloa puy not a o o o p tlwh
a sumwry or oertiflaate,      but should rewire       the rUlag of tho
polioy itself   la order that it may examine and approto        it. Tho
whole policy of the law is that tha Railroad Conmission ohs11
determine whether or not the publlo la aooorded the protection
required.    iCaoh statute  expressly    requires the ineuranoe poll-
oleo or bonds to be tiled rlth the Cournlaslon, and makes iallura
to do 80 oa the part of tha motor bus oompany or motor oarrier,
grounds for revocation     or aanoelletlon     o? it8 permit.   The Com-
mlmaioa la aot authorized     to waive oompliahoa with the plain
language and latent     of ths atatutma.

              Yio see no objeation,    howo?er,. to apyrornl by the
Board of Insurance conmkisolonoro of a fern of rsnswal aertiri-
oste whioh will be furnished the Railroad Co~nmiasion by tha
lnsuranae company stating that      the policy oa file  with the
Co&esion,   together with all anen&sntS t0 lt, bs beeen rs-
newed ior a team stated lB the tiertifi~at0.
                                              Your8 very   truly




JAS:EP